

117 HR 3947 IH: Justice for Patients Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3947IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Ms. Porter (for herself, Mr. Doggett, Ms. Schakowsky, Ms. DeLauro, and Mr. Pocan) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the inclusion of mandatory predispute arbitration clauses and clauses limiting class action lawsuits in health insurance contracts.1.Short titleThis Act may be cited as the Justice for Patients Act.2.Prohibition on mandatory predispute arbitration and limitations on class action lawsuits(a)PHSAPart D of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–111 et seq.) is amended by adding at the end the following new section:2799A–11.Prohibition on inclusion of certain requirements in health insurance contracts(a)Prohibition on mandatory predispute arbitrationA group health plan and group or individual health insurance coverage shall not include any predispute arbitration clause that requires the arbitration of claims under such plan or coverage.(b)Prohibition on limitation of class actionsA group health plan and group or individual health insurance coverage shall not include any limitation on the ability of an enrollee of such plan or coverage to engage in a class action lawsuit relating to the administration of such plan or coverage.(c)ApplicabilityAn issue as to whether this section applies with respect to a dispute shall be determined under Federal law. The applicability of this section to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator..(b)ERISA(1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:726.Prohibition on inclusion of certain requirements in health insurance contracts(a)Prohibition on mandatory predispute arbitrationA group health plan or a health insurance issuer offering group health insurance coverage shall not include any predispute arbitration clause that requires the arbitration of claims under such plan or coverage.(b)Prohibition on limitation of class actionsA group health plan or a health insurance issuer offering group health insurance coverage shall not include any limitation on the ability of an enrollee of such coverage to engage in a class action lawsuit relating to the administration of such plan or coverage.(c)ApplicabilityAn issue as to whether this section applies with respect to a dispute shall be determined under Federal law. The applicability of this section to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator..(2)Clerical amendmentThe table of contents in section 1 of such Act is amended by adding at the end the following new item:Sec. 726. Prohibition on inclusion of certain requirements in health insurance contracts..(c)IRC(1)In generalSubchapter B of chapter 100 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:9826.Prohibition on inclusion of certain requirements in health insurance contracts(a)Prohibition on mandatory predispute arbitrationA group health plan shall not include any predispute arbitration clause that requires the arbitration of claims under such plan.(b)Prohibition on limitation of class actionsA group health plan shall not include any limitation on the ability of an enrollee of such plan to engage in a class action lawsuit relating to the administration of such plan.(c)ApplicabilityAn issue as to whether this section applies with respect to a dispute shall be determined under Federal law. The applicability of this section to an agreement to arbitrate and the validity and enforceability of an agreement to which this section applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator..(2)Clerical amendmentThe table of sections for such subchapter is amended by adding at the end the following new item:Sec. 9826. Prohibition on inclusion of certain requirements in health insurance contracts..